Citation Nr: 1538679	
Decision Date: 09/10/15    Archive Date: 09/18/15

DOCKET NO.  12-29 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1953 to June 1957.

These matters are before the Board of Veterans' Appeals (Board) on appeal of a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In July 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge via video conference.  A transcript of the hearing is associated with the record.  At the hearing, the Veteran submitted additional evidence in support of his claim, along with a waiver of initial Agency of Original Jurisdiction review in accordance with 38 C.F.R. § 20.1304(c) (2014).

The Board observes that the Veteran's notice of disagreement as to the issues currently on appeal was received by VA in October 2010, over a year after notification of the June 2009 rating decision was originally mailed.  Ordinarily, there is a presumption of regularity that, in this case, would dictate that the Veteran was properly notified of the rating decision in or shortly after June 2009.  See Ashley v. Derwinski, 2 Vet. App. 307, 308-09 (1992) (quoting United States v. Chem. Found., Inc., 272 U.S. 1, 14-15 (1926)).  However, in this case, that presumption is rebutted as the record reflects that the rating decision was returned as undeliverable in June 2009, and that VA did not attempt to resend the letter.  The Veteran has indicated that he did not receive notification of the June 2009 rating decision until a copy was faxed to his representative on October 25, 2010.  See VA Form 21-4138, Statement in Support of Claim, received in October 2010.  Thus, the October 2010 notice of disagreement was received within one year of notification of the June 2009 rating decision, and is considered timely.  38 C.F.R. § 20.302(a).

Following the Veteran's submission of the notice of disagreement, the RO issued a statement of the case as to the issues on appeal, and the Veteran filed a timely substantive appeal.  As such, the Veteran has perfected an appeal to the Board as to the issues listed on the title page, and those issues are appropriately before the Board at this time.  38 C.F.R. § 20.200.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The probative evidence of record is at least in relative equipoise as to whether the Veteran's bilateral hearing loss is etiologically related to his active service.

2.  The probative evidence of record is at least in relative equipoise as to whether the Veteran's tinnitus is etiologically related to his active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2014).

2.  The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2014).  In this decision, the Board grants entitlement to service connection for bilateral hearing loss and tinnitus.  This represents a complete grant of the benefits sought on appeal.  Thus, any deficiency in VA's compliance with the notification and assistance requirements, to include those set forth in Bryant v. Shinseki, 23 Vet. App. 384 (2010), is deemed to be harmless error, and further discussion of VA's compliance with those duties is not necessary.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Legal Criteria

Generally, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  To establish service connection for a disability, the Veteran must show: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be established for disability shown after service when all of the evidence, including that pertinent to service, shows that the disability was incurred in service.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).  The absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The United States Court of Appeals for Veterans Claims (Court) has held that the threshold for normal hearing is from 0 to 20 dB, and higher threshold levels indicate some degree of hearing loss.  Hensley, 5 Vet. App. 155.

Bilateral Hearing Loss

The Veteran contends that he has current bilateral hearing loss that is related to his active service.  He reports that, during his active service, he worked as an aircraft electrician and was exposed to aircraft noise without hearing protection.  He has indicated that his hearing difficulties began during his period of active service, and that his hearing difficulties have continued through the present.  He has indicated that he did not seek medical care during his active service for the hearing loss because he felt the hearing loss was something he could just live with.  The Veteran has further reported that he was not exposed to any significant occupational or recreational noise after discharge from active service.  See, e.g., July 2015 Board hearing transcript.

The Veteran's service treatment records do not reference noise exposure or complaints of hearing loss.  The service treatment records show normal hearing both on entrance and on discharge, with scores of 15 out of 15 bilaterally on whispered voice tests.  Nevertheless, the Veteran's DD Form 214 documents that he served as an aircraft electrician, and that he was last stationed with a fighter squadron.  The Veteran's service personnel records further show that, consistent with the Veteran's reports, he served aboard the USS Ticonderoga, an aircraft carrier, for nearly one year.  The Veteran's contentions of in-service noise exposure are deemed consistent with the circumstances and conditions of his service, particularly in light of his military operational specialty and his service on an aircraft carrier.  Therefore, the Board finds that the evidence establishes that the Veteran was exposed to acoustic trauma during his active service, even though there is no contemporaneous record of such exposure.  See 38 U.S.C.A. § 1154(b).  Thus, the in-service injury requirement for service connection is met.

As to the current disability requirement, the Veteran was afforded a VA audiological examination in May 2009 that included audiometric testing.  The audiometric testing revealed that the Veteran has a current bilateral hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385.  Specifically, the Veteran's speech recognition score using the Maryland CNC word list was below 94 percent for each ear, and the Veteran had auditory thresholds above 40 dB bilaterally at 3000 Hz and 4000 Hz.  The May 2009 VA examiner provided a diagnosis of bilateral sensorineural hearing loss.  Thus, the record shows that the Veteran has a current hearing loss disability for VA purposes.

The question remaining for consideration, therefore, is whether the Veteran's current bilateral hearing loss disability is related to the in-service noise exposure.  The Veteran contends that his current hearing loss is etiologically related to the in-service noise exposure.  The Veteran, as a lay person, is competent to report symptoms such as difficulty hearing.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, he is not competent to relate his hearing loss to any particular cause, as such is a complex medical issue that requires medical knowledge and expertise the Veteran has not been shown to possess.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Therefore, his statements do not constitute competent evidence that the current bilateral hearing loss is etiologically related to his active service and are not probative on the matter.

To determine whether an etiological link exists between the Veteran's current bilateral hearing loss and his active service, the Board turns to the competent medical evidence of record.  In this regard, the Board initially notes that the record contains conflicting medical opinions as to whether the Veteran's current hearing loss disability is etiologically related to his active service.  The Court has stated that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  Further, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  As such, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

The May 2009 VA examiner reviewed the record, considered the Veteran's reported symptomatology and medical history, and examined the Veteran.  The Veteran reported to the VA examiner his in-service exposure to aircraft noise.  The Veteran further reported that he was not exposed to any significant noise post service.  The VA examiner noted that, although the Veteran had a current hearing loss disability, the service treatment record showed no hearing loss during service, and a hearing test dated in 1960, three years after separation, showed completely normal hearing.  The VA examiner therefore concluded that the evidence indicates hearing loss most likely occurred only after service, and that it is less likely as not that the Veteran's current hearing loss is caused by or the result of military noise exposure.

In July 2015, the Veteran submitted a treatment note from a private audiologist, D. K. Griffin, Au.D., dated in July 2015.  The treatment note includes audiological testing results, results of a speech discrimination test using the Maryland CNC word list, and an opinion as to the likely etiology of the Veteran's bilateral hearing loss.  The note indicates that Dr. Griffin discussed with the Veteran his medical history, including his history of in-service exposure to aircraft noise and the absence of any significant post-service noise exposure.  The reported history is consistent with the Veteran's other reports of record, which, as noted above, are considered credible.  Dr. Griffin concluded that the Veteran has bilateral hearing loss and that the hearing loss is "more likely than not a result of acoustic trauma suffered when exposed to intense noise levels while in the US Navy."  Dr. Griffin further noted, "The degree and pattern of the sensorineural hearing loss are consistent with noise exposure as described above."

The Board finds that both the May 2009 VA examiner's negative nexus opinion and Dr. Griffin's July 2015 positive nexus opinion are entitled to probative weight because both are based on accurate understandings of the Veteran's medical history and an in-person examination of the Veteran, and both are supported by at least some rationale.

However, the Board finds that the VA examiner's opinion is entitled to diminished probative weight because the examiner did not provide adequate support for the rationale given.  Specifically, the VA examiner states that the hearing loss was likely a post-service occurrence because the Veteran's hearing was normal upon separation and upon testing in 1960.  In so doing, the examiner did not acknowledge that the Veteran has reported that he was not exposed to any significant noise after discharge from active service.  In addition, the VA examiner based the negative opinion, at least in part, on the Veteran's normal hearing at discharge.  The separation audio examination does in fact show normal 15 out of 15 hearing on separation, but the separation examination was conducted using a whispered voice test.  Whispered voice tests are notoriously subjective, inaccurate, and insensitive to the types of hearing loss most commonly associated with noise exposure, and cannot be considered as reliable evidence that hearing loss did or did not occur.  Veterans Benefits Administration Training Letter 211D (10-02), dated March 18, 2010.  Thus, the examiner's opinions were at least partially based on unreliable test results.

In addition, the Board notes that July 1960 audiological testing to which the VA examiner refers shows the following threshold readings:


HERTZ

500
1000
2000
3000
4000
6000
RIGHT
5
5
5
5
10
10
LEFT
0
0
0
5
10
10

VA currently uses ISO (ANSI) units to measure hearing thresholds.  It is unclear whether the Veteran's July 1960 thresholds were measured in ISO or ASA units.  However, as the hearing test was conducted prior to 1967, the Board will assume that they were measured in ASA units.  As such, when converted to ISO units, the Veteran had the following threshold readings:


HERTZ

500
1000
2000
3000
4000
6000
RIGHT
20
15
15
15
15
20
LEFT
15
10
10
15
15
20

Although such thresholds do not demonstrate a hearing loss disability for VA purposes under 38 C.F.R. § 3.385 or hearing loss as defined in Hensley, they do show that the Veteran may have had elevated thresholds as of July 1960.  The examiner's rationale does not reflect consideration of the possibility that the Veteran's current hearing loss disability may be a delayed result of the in-service noise exposure, particularly in view of the auditory thresholds measured in July 1960.  In this regard, the Board again notes that the absence of in-service evidence of a hearing disability is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Thus, the Board finds no reason to afford greater probative weight to the May 2009 VA examiner's negative nexus opinion than to Dr. Griffin's positive nexus opinion.  Accordingly, the Board finds that the evidence is at least in relative equipoise as to whether the Veteran's bilateral hearing loss is etiologically related to his active service.  The benefit of the doubt is resolved in the Veteran's favor, and the Board therefore concludes that service connection for bilateral hearing loss must be granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Tinnitus

The Veteran contends that he has tinnitus as a result of in-service noise exposure.  He reports that he first noticed the tinnitus during active service.  See, e.g., July 2015 Board hearing transcript.  Tinnitus is readily observable by laypersons and medical expertise is not required to establish its existence.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Therefore, the Veteran is competent to describe his tinnitus symptomatology, and such subjective complaints have been documented by the medical evidence of record, to include the May 2009 VA examination report.  As a result, the Board finds that the Veteran has a current disability of tinnitus.

Although the Veteran is competent to report tinnitus symptoms, he is not competent to attribute such symptom to any particular cause.  Such is a complex medical matter that does not lend itself to lay opinion.  The Veteran has not been shown to have the medical training necessary to opine as to the cause of his tinnitus.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

The Veteran has not indicated that he sought treatment for tinnitus during service, and the Veteran's service treatment records are absent for any reference to tinnitus.  Nevertheless, the Veteran has asserted that he has experienced tinnitus since active service.  In this regard, the Board again notes that the Veteran is deemed competent to report the presence of tinnitus as such is subject to lay observation.  Tinnitus, as an organic disease of the nervous system, may be service connected where it is shown to be chronic and continuous since active service or where it manifests to a compensable degree within one year of service.  See 38 C.F.R. §§ 3.303(b), 3.309(a).  As discussed above, the Veteran has asserted that he has experienced tinnitus since active service.  Although there is evidence of record against his credibility in this regard, the Board finds that, with resolution of doubt in the Veteran's favor, service connection is warranted for tinnitus.

Specifically, the Veteran did not report tinnitus during active service or at the time of separation.  The first recorded instance of the Veteran reporting tinnitus in the record is actually his claim for compensation, which was received in January 2009, over 50 years after his separation from active service.  See VA Form 21-526, Veterans Application for Compensation and/or Pension, received in January 2009.  However, the absence of contemporaneous evidence in support of his competent assertions does not equate to contradiction of the Veteran's assertions that he has experienced symptoms continuously since active service.  In this regard, it is additionally noted that although the Veteran denied symptoms of tinnitus at VA treatment visits in June 2006 and September 2008, the Veteran reported the presence of tinnitus shortly thereafter in his January 2009 claim and on VA examination in May 2009.  In addition, the Veteran provided a reasonable explanation for the lack of treatment for tinnitus at the July 2015 Board hearing.  Specifically, he testified that he felt he could just live with the condition, and only applied for VA compensation benefits for tinnitus when a VA physician encouraged him to do so.

In the May 2009 VA examination report, the VA examiner opined that the Veteran's current tinnitus is less likely related to military service because there was no evidence of high-frequency hearing loss at separation.  The examiner stated, "The etiology of the tinnitus is unknown."  The VA examiner based the opinion in part on the absence of any complaints of tinnitus during active service, upon discharge from active service, and for many years after active service.

However, the Board cannot afford greater probative weight to the May 2009 VA examiner's medical opinion than to the Veteran's competent and credible statements as to the presence and onset of his tinnitus.  The VA examiner's opinion does not address the Veteran's reported in-service noise exposure or the Veteran's statements dating onset of the tinnitus to his time on active service.  It also does not reflect consideration of the possibility that the Veteran's tinnitus may be a delayed result of his in-service noise exposure.

Accordingly, the Board finds that the evidence is at least in relative equipoise as to whether the Veteran's tinnitus is etiologically related to his active service.  The benefit of the doubt is resolved in the Veteran's favor, and the Board therefore concludes that service connection for tinnitus must be granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


